 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert Scrivener,d/b/a A A Electric Co.andLocal453,InternationalBrotherhoodofElectricalWorkers,AFL-CIO. Case 17-CA-3519June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING, JENKINS, AND ZAGORIAOn October 30, 1968, Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision and a supporting brief,and the General Counsel and the Charging Partyfiled briefs in support of the Decision. The ChargingPartyalsofiledabrief in response to theRespondent's exceptions to the Trial Examiner'sDecision.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,conclusions,and recommendations of theTrialExaminer insofar as they are consistentherewith.We find,in agreementwith the Trial Examiner,that Respondent's operations have an impact on andaffect interstate commerce within the meaning ofSection 2(6) and (7) of the Act, and therefore fallwithin the statutory jurisdiction of the Board.'Wealso find, in partial agreement with the TrialExaminer, that although Respondent's operations donotmeet the Board's discretionary jurisdictionalstandards,' it will effectuate the policies of the Actfor the Board to assert jurisdiction in the presentcircumstances, but only to the extent and for thereasons setforth below.As found by the Trial Examiner and establishedby the record, the Respondent on April 18, 1968,'The branch manager oftheGraybarElectricCompany facility withwhich Respondent does business in Springfield,Missouri,George AGriffin,testifiedthathe had examined the records of Graybar atSpringfield,and that his examination revealed that Respondent hadpurchased approximately$4,769.33 worth ofgoods and materials fromGraybar during the period of March 21 untilMay 9,1968, and that hisestimate was that approximately 90 percent thereof originated outside theState of Missouri.Griffin's testimony as to his examination of records andas to his estimate of interstate purchase is admissible and competent asevidence of impact on commerce within the meaning of Sec.2(6) and (7) ofthe Act.N L R.B.v. Jones LumberCo..245 F 2d 388 (C.A9);N.L.R Bv.Operating Engineers,243 F 2d 134 (C A. 9);AmalgamatedMeatCuttersand ButcherWorkmen of North America (The GreatAtlantic andPacific Tea Company),81 NLRB 1052, at fn. I'Stemons MailingService,122 NLRB 81discharged employeesWilson, Sanders, Smith, andDon Cockrum in retaliation against them for havingmet with and given evidence to a Board fieldexaminer investigating unfair labor practice chargeswhich had been filedagainstRespondent.We agreethat said discharges interfered with the Board'sinvestigation of those charges. The investigation ofcharges filed is an integral and essential stage ofBoard proceedings.'It is clear that Respondent's conduct falls withinthe prohibitions of Section 8(a)(1)' and (4)' of theAct. These sections are designed, at least in part, tosafeguardtheprocedureestablishedforthevindicationofSection7rightsbyassuringprotection against employer retaliation to those whoparticipate therein.As the Supreme Court hasstated, Congress intended that ". . . all persons withinformation about unfair labor practices are to becompletely free from coercion against reportingthem to the Board."'In these circumstances, public policy requires theBoard to assert jurisdiction for the purpose ofremedying the Respondent's unlawful interferencewith the statutory right of all employees freely toresort to and participate in the Board's processes.'We find, however, contrary to the TrialExaminer, that it will not effectuate the policies oftheAct for the Board to assert jurisdiction hereinovertheallegedindependentandunrelatedviolations of Section 8(a)(1), (3), and (5) of the Act.Although the statute imposes no restrictions on theBoard's power to exercise jurisdiction over activitiesaffecting commerce,' the Board early adopted theposition that it could better effectuate the purposesof the Act if it did not exercise its jurisdiction to thefullest extent possible under the authority delegatedto it by Congress. Consistent with that view, and asthe result of experience in the administration of theAct, the Board decided to limit its exercise ofjurisdiction to enterprises whose operations had apronounced impact upon the flow of interstatecommerce. The Board's self-imposed jurisdictionalstandards establish the guidelines by which theBoard normally assesses such impact. Adhering toSee Sec.101 4 of the NationalLaborRelations Board Statements ofProcedure,Series 8,as amended,which provides that as a part of theinvestigation of unfair labor practice charges a member of the field staffshall interview representatives of the parties and other persons havingknowledge as to the charges.Cf.N.L RBv.FantMilling Co.360 U.S301, 308,where the Supreme Court stated that "(o)nce its jurisdiction isinvoked the Board must be left free to make full inquiry under its broadinvestigatory power in order properly to discharge the duty of protectingpublic rights which Congress has imposed upon it."'CfElectraMotiveManufacturing Co,158NLRB 534;SouthlandPaint Co,156 NLRB 22;Grand-Central Chrysler,Inc.,155NLRB 185;A & P Import Co..154 NLRB 938.'Cf.Hoover Design Corporation,167NLRBNo. 62, reversed in part402 F.2d 987 (C.A.6);Manila ManufacturingCompany,171NLRB No.151.'Nash v. Florida IndustrialComm'n. 389 U.S 235, 238.7Pedersen vN.L R B,234 F 2d 417 (C A2),PhiladelphiaMovingPictureMachine Operators' Union, Local No. 307,159NLRB 1614IN L R Bv.Denver Bldg and Constr Trades Council.341 U.S 675177 NLRB No. 65 A. A. ELECTRIC CO.505the standards in all but exceptional situations suchasthatdiscussedabove9 insures the uniformadministration of national labor relations policy andenables the Board to concentrate its resources onresolving labor disputes having substantial impacton commerce.10 This case would have been dismissedentirelyonjurisdictionalgroundshadtheRespondent not interfered with its employees' rightto resort to the Board's processes. The reason isthat,unlike remedying the violations of Section8(a)(4), the remedying of the alleged violations ofSection 8(a)(1), (3), and (5) has no immediateimpact on the vindication of the right of anindividual to resort to the Board's processes andthus provides no independent basis for assertingjurisdiction. In these circumstances, we find thatequal and effective administration of the policies oftheAct require us to limit our exercise ofjurisdiction to remedying the 8(a)(4) violations.Accordingly, we shall dismiss those portions ofthe complaintallegingindependent and unrelatedviolations of Section 8(a)(1), (3), and (5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,RobertScrivener,d/b/aA A Electric Co.,Springfield,Missouri,hisagents,successors, andassigns, shall:1.Cease and desist from interfering with hisemployees' right to be interviewed by an agent ofthe Board and to cooperate with the Board in itsinvestigation of charges by laying off or discharginghis employees for exercising such right.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Don Cockrum, Albert Wilson,Wesley Smith, and Claude Sanders reinstatement inaccordance with the recommendations set forth inthatsectionof the Trial Examiner's Decisionentitled"TheRemedy,"insofarasthoserecommendations relate to the discharge of theabove employees occurring on April 18, 1968.(b)Make Don Cockrum, Albert Wilson, WesleySmith, and Claude Sanders -whole for any loss ofpay theymay have suffered by reason ofRespondent'sdiscriminationagainsttheminaccordance with the recommendations set forth inthatsectionof the TrialExaminer'sDecisionentitled"TheRemedy,"insofarasthoserecommendations relate to the discharge of theabove employeesoccurringon April 18, 1968.(c)Notify Don Cockrum, Albert Wilson, WesleySmith,and Claude Sanders if presently serving in'Compare,also, the Boardpolicyofasserting jurisdictionover allemployerswhose operations have a "substantial"impact on nationaldefense.Ready M& Concrete A Materials,inc., 122 NLRB 318."SeeSlemons Mailing Service,supra.the Armed Forces of the United States of their rightto full reinstatement upon application in accordance.with the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.(d) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,contracts and contract bids, and all other recordsnecessary to analyze the amount of backpay dueunder the terms of this Order.(e)Post at his Springfield,Missouri, shop andoffice,copiesof the attached notice marked"Appendix.""Copies of said notice, on formsprovided by theRegionalDirector for Region 17,afterbeingduly signed by his representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.ReasonablestepsshallbetakenbyRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 17, inwriting, within 10 days from the date of this Order,what stepsRespondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed as to any unfair laborpractices alleged but not herein found.MEMBER FANNING, concurring in part and dissentingin part:Iagree with the majority's decision in assertingjurisdictionforthepurposeofremedyingRespondent's unlawful discharge of those employeeswho utilized the Board's processes.However, Idissent from my colleagues' refusal to extend theprotection of the Act to also remedy the violationsof 8(a)(1),(3), and (5) of the Act as found by theTrial Examiner. Once the Board asserts jurisdiction,public policy requires the fullest exercise thereof inorder to protect employees from any conduct whichis unlawful under the Act. SeePhiladelphiaMovingPictureMachine Operators'Union,159NLRB1614, footnote 3. I would therefore affirm the TrialExaminer's Decision in full."In the event this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"Decision andOrder"thewords"a Decree of the United States Court of AppealsEnforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT interfere with your right to be'interviewedby or givestatementsor affidavitsto agents 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Board by laying off ordischarging you because you do so.WE WILLofferDonald Cockrum,AlbertWilson,Wesley Smith,and Claude Sanders their former jobswith all of their rights and any backpay due them.WE WILLnotify the above-mentioned employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended,after discharge from the Armed Forces.ROBERT SCRIVENER, D/B/AA A ELECTRIC CO.(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegional Office, 610 FederalBuilding,601 East Twelfth Street,Kansas City,Missouri64106,Telephone 816-374-5181.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHNM. DYER,Trial Examiner:On March 21,1968,'Local453,InternationalBrotherhoodofElectricalWorkers,AFL-CIO,hereinafter referred to as the Union,the IBEW,or Local 453, filed a charge alleging violationsof Sections 8(a)(1), (3), and(5) of the National LaborRelations Act, as amended,by Robert Scrivener,d/b/a AA Electric Co., herein called Respondent,Scrivener, orthe Company.This charge was amended on May 13 toadditionally allege violations of Section 8(a)(4) ofthe Act.The Regional Director of Region17 of theNationalLabor Relations Board,herein called the Board,issued acomplaint and notice of hearing in this case on May 17alleging that Respondent violated:(1)Section 8(a)(4) ofthe Act bythe discharge of four employees on April 18and the refusal to reinstate three of them;(2) Section8(a)(3) by discharges of three employees on March 19 and20, layoffs of two employees on March 27 and refusals toreinstate one of these employees; (3) Section 8(a)(5) of theAct by refusing to bargain with the Union on and afterMarch 18;and (4)Section 8(a)(1)by interrogatingemployees,threatening them with loss of employment, andblackballingthemfromotheremploymentandencouraging employees to join a union of Respondent'schoiceandpollingthem to ascertain their unionsympathy.Respondent's answer admits that the Union is a labororganization,that Respondent is a sole proprietorship inSpringfield,Missouri,and that the charges were filed andreceived but denies both that Respondent is subject to thejurisdiction of the Board and the remaining allegations ofthe complaint.The threshold question here is whether withoutdiscretionary jurisdictional standards being met,the Boardshould assert jurisdiction on a statutory basis since thecomplaint alleges interference with employees because'Unless otherwise specified all dates herein occurred in 1968.theymet with and gave evidence to a Board agentconducting the investigation of this case.If this question isanswered affirmatively there are subsidiary questions suchas the reasons for termination of employees and themotivation of the other acts alleged,the determination ofwhich is based mainly on the credibility of the witnesses.All parties were afforded full opportunity to participateand to examine and cross-examine witnesses in the hearingheld June 25 and 26, at Springfield,Missouri. All partieshave filed extensive briefs which have been carefullyconsidered.Upon the complete record in this case and on myevaluation of the reliability of the witnesses based both ontheevidence received andmy observation of theirdemeanor and on the fact that certain portions of GeneralCounsel'sevidence are undenied and therefore standuncontradictedbyRespondent,Iherebymake thefollowing:FINDINGS OF FACTI.THEBUSINESSINVOLVED AND THE LABORORGANIZATIONRespondent Robert A. Scrivener does business as A AElectric Co.and is a sole proprietor maintaining his placeof business in Springfield, Missouri,where he is primarilyengaged as an electrical contractor installing wiring andelectricalfixtures, etc., in residental construction.During1967 Respondent's gross revenues totaled $68,938.81 andduring such time Respondent purchased from GraybarEectric Company goods and materials used in electricalcontracting work in the amount of $23,126.62.Mr. George A. Griffin,branch manager of the GraybarElectric facility in Springfield,Missouri, for the past 13years, testified that he had been a branch manager forsome 2 years prior to that and was familiar with thenames and origins of the supplies and equipmentmaintained and sold in Graybar's Springfield facility. Hetestified that Graybar is a nationwide company with 147locations and that it had done and was currently doingbusiness with Respondent.Graybar's Springfield facility isunder a regional office in KansasCitywhich maintainsaudited copies of the accounts of the customers of thelocalGraybar facilities in its region. The local facilitiessuch as Springfield maintain unaudited copies of the salestickets or purchase orders of each customer and so have acurrent minimal figure of each customer's account.Mr.Griffin testified that in response to GeneralCounsel's request, he had contacted his regional office inKansas City and that the business records maintainedthere reflected that Respondent'spurchases in 1968 untilshortly prior to the hearing amounted to approximately$18,000.Mr. Griffin further testified that he had checkedthe records kept locally and for a 7-week period, March21 until May 9, determined that Respondent's purchasesamounted to $4,769.33 as a minimum figure.Griffin was asked to estimate from his knowledge ofthe stock maintained locally by Graybar the percentage ofmaterialswhich originated outside ofMissouriandanswered that about 95 percent of the goods came fromout of State. He was then asked to use the copies of thepurchase,ordersavailabletohim and estimate thepercentagesofgoods bought by Respondent whichoriginatedfromoutofStateand estimated thatapproximately 90 percent of Respondent's purchases were A. A. ELECTRIC CO.of goods which originated outside of Missouri.From thesefigures for less than half of 1968, it would appear thatprojected for the full year Respondent's purchases fromthis one supplier,Graybar, of good which originated fromout of State would be in excess of $30,000.Griffin's knowledge of the origin of the goods sold atthis facility is based on company records,his knowledgeof the business,and his management of this facility for anumber of years.His estimates are therefore entitled toweight by me and I credit them.I conclude and find that Respondent does not meet theBoard's discretionary jurisdictional standards,but that theamounts involved are clearly more thande minimisas theBoard has determined that standard before,and thatRespondent'spurchases of goods shipped in interstatecommerce has an impact on and affects interstatecommerce,and that statutory standards for Boardjurisdiction have been met here.GeneralCounsel and the Charging Party urge theBoard to exercise jurisdiction here because a part of thiscase involves the question of whether Respondent hasabused Board processes and violated the statutory right ofindividuals to resort to Board processes by dischargingindividuals in violation of Section 8(a)(4). They contendthat in such a situation public policy demands that theBoard exercise its jurisdiction to the fullest extentpossible.'Respondent argues that the jurisdictional facts are deminimisat best(a point I have rejected),and that it wouldbe unjust and a violation of the constitutional guaranteesof equal protection and due process for the Board toassert jurisdiction here.Respondent's latter claim as setforth in its brief alleges that small businesses such as thiscan be made to answer for violations of the Act merely bytheGeneralCounsel using the ploy of alleging thatSection 8(a)(4) of the Act has been violated while such acompany would be denied an opportunity to use theelection processes of the Board.This argument begs theissue of thePedersoncase,supra,since assertion ofjurisdiction ultimately will be based on the determinationof whether such a company has violated Section 8(a)(4) oftheAct.If after hearing the evidence the answer is thatthe company has not breached Section 8(a)(4) then thereis no reason to assert jurisdiction in vindication of publicpolicy,and jurisdiction of the matter would be declined.In furtherance of its position Respondent argues fromthe facts of the instant case and from decisions it hasinterpreted that a violation of Section 8(a)(4) can not beshown here and that the complaint should be dismissed.As will be seen herein,I have determined that Respondentdid violate Section 8(a)(4) of the Act, thereby interferingwith Board processes and in violation of public policy andaccordingly recommend that the Board assert its statutoryjurisdiction in this matter.Accordingly,Iconclude and find that it will effectuatethepurposes of the Act for the Board to assert itsstatutoryjurisdictionoverthisRespondent,sinceRespondent's activities affect interstate commerce and dohave an impact thereon.Respondent admits and I find that Local 453,InternationalBrotherhoodofElectricalWorkers,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.'SeePhiladelphiaMoving PictureMachineOperators'Union Local No307 l A T.S.E. (Veliotacobucci),159 NLRB 1614, andEugen Pedersonv.N L.R.B,234 F.2d 417(C A. 2).507II.THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsRobert Scrivener testified he has been an electriciansince 1936 and has belonged to either the Union herein ortoanotherIBEW local in Tulsa, Oklahoma, forapproximately 20 years.Approximately 3 years agoScrivener started his present businessas A A Electric Co.,which he runs from a shop next to his home inSpringfield,Missouri.His wife assists him by apparentlyhandling the bookkeeping and clerical functions. Materialsand suppliesare kept at the shop and the employees,report there to load their trucks and receive theirassignments,and return there after work.Although Respondent's principal work has been in thearea of residential construction,Scrivener has had somecommercialworksuch as wiring apartment houses. Inmid-MarchScrivenerhadwork in a number ofsingle-family homes,one or more duplexes,and at leastone apartment house.At that time he had six employees;three journeymen,Wesley Smith,an employee sinceAugust 1966, Albert Wilson from early 1965 until early1966 and from February 1967 on, and Bill Cockrum sinceFebruary 1968; and three apprentices or helpers, ClaudeSanders employed from February or March 1967, Charles"Don" Cockrum employed on four or five differentoccasions over the 3-year period with the last beginningJanuary 1968, and Boyd Perryman.There is disagreement as to the manner of terminationof the employees on various dates although there is nodisagreement as to the dates they ceased working for theCompany nor that Respondent hired two new employeesafter learning of the union activities of five of the sixemployees it had in mid-March. Further there isdisagreement regardingsome of thestatements, Scriveneris alleged to have made but there are certain remarks andactions of his which are undenied.The parties agree that the unit appropriate forcollectivebargaining at Respondent is "All employeesemployed by the Respondent excluding office clericalemployees, guards and supervisors as definedin the Act."The Union and the General Counsel claim that themakeup of the unit as of the morning of March 19, thetime when the union representatives met with Respondentand orally claimed a majority and demanded recognition,is the proper one on which to determine majority status.Under this theory the unit consisted of the six employeesnamed above.Respondent at the hearing took the position that theunit for purposes of determining majority should consistof the six employees named above plus the employees ithad at the time of the hearing. These additional employeeswould be journeyman Clyde Hunt, hired by Scrivener onMarch 19 afterhismeetingwithUnion Officials JackMoore and Ray Edwards, apprentice Jim Statton hired byScrivener onMarch 20 or 21, Richard Claybaugh,' andemployee of another firm who works for Scrivener whenhe wants to do so if Scrivener has work available, andAlbertHunt,' Clyde Hunt's son, who works part timeduring school vacation in the summer when he wants towork and Scrivener has work available. Respondent alsoclaims thatClyde Hunt and Claybaugh had both workedbeforeMarch 20 and should be included in the unit ifMarch20weretheappropriatedateforunitdetermination.Finally at the hearing Respondent said the'Under applicable Board law neither Claybaugh or Albert Hunt qualifyas employees entitled to a voice in determining a bargaining agent since 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoardshould determine the appropriate date and theemployee complement.In its brief Respondent changes its position completelyon these matters and asserts that the Union did not makea true legal demand on it during the March 19.meeting,since it claims the Union demanded it then sign a contractcontainingnonmandatorybargainingsubjects.The firstlegal demand,according to its theory, occurred on March21,when it received the Union's letter containing ademand and allegingthat it had violated the Act.Respondent states that on that date its employeecomplement consisted of Claude Sanders,Don Cockrum,Boyd Perryman, Clyde Hunt, Jim Statton, and RichardClaybaugh, and that only Cockrum had signed a unioncardof thisgroup.'Under its theoryemployees BillCockrum,Wilson, and Smith had separated themselvesfrom its employ on March 20 and were not part of theunit.As can beseen from Respondent's shifting positions, itdid not have an originaltheory inregard to thesequestions either when it refused to bargain with theUnion, or at the trial of this matter, but rather hasfashioned a theory to suit its version of the facts followingthe hearing.Respondent however maintained one other positionrelevant to the refusal-to-bargain allegation and that isthatwhen he was shown the five union authorizationcards, Scrivener claims he had a good-faith doubt as tothegenuinenessof the signatures.His contradictorytestimony in regard to this point and my decision thatScrivener acted in bad faith will be set forth below.In their testimony it appeared to me that Wilson,Smith,Sanders,andBillCockrumtestifiedstraightforwardly and tried to state the facts as theyremembered them. Scrivener however testified to differentthingsdepending on who was questioning him andcontradictedhimself on a number of items such aswhether he did or did not tell Jack Moore he doubted thegenuinenessof the' signatures on the union authorizationcards.Further Scrivener'sundenied actions contradictedsome of his testimony.As to employee "Don" Cockrum I have determined tocredit his testimony where it is substantiated either by hisaffidavit or other independent testimony. Cockrum hasbeen placed in a peculiar position by the circumstancesexisting at the time of this hearing.Sometime after hislayoff on April 18, Cockrumwas arraigned on a criminalcharge and had a preliminary hearing.Through theintercessionof "Don"Cockrum's"in-laws"Scrivenerrehired him and through or with Scrivener's acquiescence,he met with Respondent'sAttorneyJones, who was atthat time Respondent'scounsel in this matter, andretainedhim as his counsel in the criminal action.Cockrum's retention of Jones occurred after the issuanceand serviceof thecomplaint in this matter and despite thefact that the complaint contained an allegation that"Don" Cockrum had been discharged by Respondent inviolation of Section 8(a)(4) of the Act. When these factscame out during the hearing,Attorney Jones drew fromboth from Scnvener's description are casual employees working only whenthey felt like it and then only if Respondent has work available.Additionally,AlbertHunt would seem to be further disqualified as asummer part-time employee with no expectation of future employment.Accordingly. I conclude and find that neither of them can be considered asemployees in determining the employee complement on which to determinemajority status.'Respondent forgets that Sanders had also authorized the Union torepresent him bysigningan authorization card.Cockrum an agreement that Jones had told Cockrum thatthe two matters must remain separate and distinct.Ifeel that this situation placed Cockrum in a mostunenviable position when he was prepared, according tohis affidavit, to testify against the Employer who had nowrehired him at the behest of Cockrum's "in-laws" with acriminal chargehangingover him. Here he was to testifyagainst the interest of this employer who is represented byan attorney upon whom Cockrum relies to defend him ina criminal action. The feelings of mortal man and hisemotions can not be separated or compartmentalized tothe degree Attorney Jones suggested to Cockrum and toexpect such is asking the impossible of fallible beings, asCockrum's testimony amply demonstrated. I feel thatboth Attorney Jones and "Don" Cockrum erred in theirjudgment in creating such a situation.After commencing his testimony "Don" Cockrum,according to counsel for the General Counsel, answeredquestions differently and contrary to the manner in whichhe had responded in preparation for the case and contraryto his affidavit and General Counsel claimed surprise. Onthe basis of this claim and Cockrum's general demeanor,GeneralCounselwas allowed to proceed with someleading questions.It became evident to me that Cockrumwas seeking to distort and change his testimony to placeRespondent's case in a more favorable light.WhenCockrum identified the affidavits he had given and wasreminded of the oaths he had taken in giving the affidavitsand as a witness in this hearing, his testimony began toagreewith the previous affidavits in all but one majorrespect.That point will be discussedinfra.WhereCockrum'soraltestimony is contrary to the interest ofRespondent and in accord with his sworn affidavit, Icredit it, and where his testimony is contrary to hisverified affidavits and the testimony of others, I mustdiscredit his oral testimony under these circumstances.Respondent has no basis for complaint of such credibilityresolutions since they result from a situation created byRespondent or Respondent's counsel.Recitation of the events hereafter is based either onuncontradicted testimony or contradicted testimony whereIhave resolved credibility conflicts in accord with theobservations made above and the weight of the evidence.B. The Events1.On March 15, while working at a jobsite onPinehurst with his helper Claude Sanders, Wesley Smithwas approached by Scrivener who, after looking over thejobsite, asked him to come to the truck. There Scrivenerbroached to Smith the proposition that the Company'semployees join District 50,5 with the result that they mightget a lot of commercial work and have some residentialwork as fill-ins rather than have mainly residential work.Scrivener asked whether Smith would talk to the menwhen he got to the shop that evening about going intoDistrict 50. Smith agreed to do so.Ifind and conclude that Respondent by this actionencouraged his employees to join a labor organization ofhis choosing and that he thereby violated Section 8(a)(1)of the Act.2.AlbertWilson testified that when he returned to theshop on theeveningof March 15, all the men had gottenthere but Smith and Sanders. Scrivener told the men tohang around a few minutes that Smith wanted to talk to'District 50 is District 50, of the United Mine Workers of Americawhich organizationhas an office in Kansas City. A. A. ELECTRIC CO.509them but that he could not say what it was about becausehewas not supposed to know. A few minutes laterScrivener told the men that it concerned their joiningDistrict 50.When Smith came in he asked each of the men whatthey thought about joining the Union. Most of the menindicated that they would join District 50 and othersindicated that they would go along with the majority. Onconclusion of this polling of the men as to their unionsentiments,Smith turned to Scrivener and told him "thereitis."Scrivenertoldthem that several electricalcontractors in the vicinity belonged to District 50 andwere doing real good. Wilson mentioned that there was apicket on one of thecompaniesat that time. Scrivenersaid he would either write or go see District 50 in KansasCity. Some further discussion was had among the men.Iconclude and find that Smith was acting as an agentof Scrivener in conducting this poll of the employees toascertain their union sympathy and that Respondentthereby violated Section 8(a)(1) of the Act.3.IntheeveningofMarch 15, Bill Cockrumtelephoned Scrivener and asked what he thought of Local453. Scrivener replied he would not join with Local 453although he had beenamemberof that Union at onetime, and that he could not afford to belong to theNational Electrical Contractors Association, herein calledNECA, and pay the 2-percentassessment.Later thateveningCockrum called Ray Edwards ofLocal 453 and discussed the situation,askingif Local 453was willing to represent them. Edwards said they wouldand a meeting was arranged for Monday, March 18. BillCockrum thereafter talked toWilsonandothersconcerning the situation and meeting with Local 453.4.On the evening of March 18, Bill and "Don"Cockrum, Smith, Sanders, and Wilson met with unionrepresentatives,Moore and Edwards, at the union hall.The men told Moore and Edwards of the events and saidthey did not want to join District 50. Moore said Local453 would represent them and asked them to sign unionauthorization cards saying he knew Scrivener and wouldsee him and if necessary show Scrivener the authorizationcards to prove he was authorized to represent them. Headded that if Scrivener would not agree to recognize theUnion he could use the cards to petititon for an election.Moore then answered questions as to their becomingunion members and assured the five men that they couldtake the wireman's examination and there would be noproblems regarding theirages.All five men then signedunion authorization cards.After the meeting Moore called Scrivener and asked tomeet with him the next day. Scrivener agreed to come bythe union hall the following morning.5.Moore and Scrivener had known one another for 20years or so and talked about a number of topics onTuesday morning, March 19, before getting to the reasonforthemeeting.Moore told Scrivener the Unionrepresentedamajority of Scrivener's employees andwanted a contract with him. Scrivener said that hedoubted that the Union had a majority of his employees.To resolve Scrivener's doubtMoore showed him thesigned cards. Scrivener saidMoore had one card morethan he had employees. Moore said it was just theoppositethatScrivenerhadonemore employee,Perryman, who had notsigned a unioncard.EdwardsaskedScrivenerwhich card he was questioning andScrivener replied "Don" Cockrum. Edwards said he hadseenCockrum on the job the previous day. Scriveneracquiesced saying he guessed Cockrum was working.Scrivener asked if Moore wanted him to send the mento the union hall. Moore said no that Scrivener was tokeep the employees, that they would work out a contract.Scrivener asked if he could get additional men from thehiring hall if he was to expand his business and Mooreassured him he could. Scrivener said he was going to talktohisattorney and would get in touch with Moorethereafter and that he was not sure about an agreementsince there was another organization that the people mightbe tied to. Moore said there was no fear of that, theIBEW was the only organization involved and he had thisinformation from the people themselves. Scrivener askedabout a contract and Edwards gave him a copy of theconstruction agreement.Scrivener testified thatMoore gave him a deadline of 6p.m. to sign the union contract and that Moore said hewould replace all of Scrivener's men with good men fromthe union hall.Ihave no doubt that the Union would have liked tohave Scrivener sign a standard contract as soon aspossible,but I do not believe Scrivener was given adeadline nor that Moore and Edwards said Scrivener'smen would be replaced by men from the union hall. Icredit the testimony ofMoore and Edwards againstScrivener,notingfurther that such tactics would virtuallymake it impossible for the Union to organize anycompany if the employees who sought to be representedwould immediately be replaced by other union membersupon the signing of a union contract. Such a self-defeatingtacticwould become known quickly in the trade andwould halt any organizational activities theUnionattempted.It is clear that Scrivener reported such statements toemployees thereafter, seeking thereby to frighten themaway from the Union in an attempt to undermine theUnion's majority. I conclude that Scrivener's testimony isnot to be credited.In its brief Respondent claims that the testimony takenas a whole demonstrates that Scrivener's claim thatMoore demanded he sign the particular agreement, joinNECA and pay it a 2-percent fee is borne out by the factthat the Union agreed that all of its signatories in the areaare either members of NECA or have agreed to be boundby that contract. The construction agreement calls for apayment of 1 cent an hour towards an apprenticeship andtraining program, a further amount of 1 percent of thegrossmonthly payroll to be paid into a benefit fund, acontribution of 15 cents an hour for payment of a healthand welfare fund,and anamount of 4 percent of the grosspayroll toward a vacation fund. Respondent has not madeclear whether the 2 percent it speaks of is a part of theabove amounts or is a membership fee for NECA or justwhat it represents. I can only determine from the evidencebefore me that the Union does have signatories who agreeto be bound by the terms of the NECA contract and arenot NECA members and do not assume the obligation ofNECA membership or dues and fees. I find that theUnion did not demand that Respondent join NECA as apart of any contractual agreement between Respondentand the Union and that Respondent's claim in thisdirection is not true.6.DuringMarch 19, Scrivener visited the jobsitesseveral times and first appeared at the jobsite whereWilson,Smith, Sanders, and Perryman were workingshortly afterhis meetingwith Moore and Edwards.Wilson testified that it was about 10:30 a.m. whenScrivenercame inthe apartment house jobsite and said,"Bud did you guys sign those cards at the hall last night?" 510DECISIONSOF NATIONALLABOR RELATIONS BOARDWilson replied"Yes," and Scrivener asked what theywanted to do it for.Wilson said they thought Scrivenerwanted a union.Scrivener said no.Wilson said Scrivenerwas talking District 50 awfully strong.Scrivener said hedidn't want it and asked if they knew what they had done.Wilson said they were trying to better themselves.Scrivener said that he had just come from the union halland that Jack Moore told him that if they organizedScrivener,thatScrivener could not keep his presentemployees,and that the Union would replace them withgood men.Scrivener said the men knew they could not goto work for another shop and he was telling them this fortheirown good.Wilson said he had known Moore forseveralyears and could not believe Moore said that.Smith and Perryman came in the room and Scrivenernoted that Perryman was the only one who had not signeda card and said something about letting everyone go.Smith and Wilson told Scrivener they were going throughwith the Union.7.After lunch Scrivener came back to the apartmentand asked Wilson if he had seen Doyle Luce, of AtonLuce Electrical Contractors.Wilson said he had not.Scrivener said Luce was supposed to come by and givehim a bid on finishing the apartment job. Scrivener toldWilson and the others to get everything roughed in, thatthey were going to have to get somebody else to finish thejob and at quitting time they were to take all thematerials and supplies back to the shop and to wait therebecause he wanted his lawyer to talk with them.8.After the morning discussion Scrivener spoke toSanders saying he understood they had signed cards at theunion hall.Sanders said that was right.Scrivener said hehad not thought the boys would do him that way and thatMoore told him if he signed a contract with the Unionthey would not use any of the five card signers.Sanderssaid that if the Union operated that way he did not wantany part of it.Iconclude and find that Scrivener's questioning of theemployees as to their signing union cards and threateningthat they would lose their jobs as a result of their activityas set forth in 6, 7,and 8 above violate Section 8(a)(1) ofthe Act.9."Don"Cockrum rode to the shop with Scrivenerafterwork on March 19.Cockrum orally testified thatduring the ride Scrivener said he might have to lay someof the guys off. He continued that if they would havecome and talked to him about it he might havereconsidered but they went up there(to the Union) andsigned up without talking to him. Scrivener said he wouldprobably let Don's brother go and that the men hadgotten him into a mess."Don" Cockrum'stestimony concerning Scrivener'sstatement about another electrical contractor is contraryto his affidavit.Cockrum stated orally that Scrivener toldhim electrical contractor JamesMitchellwas workingacross the street from the jobsite that day and inconversingwith him,Mitchell told Scrivener that ifScrivener's men came out there looking for a job Mitchellwas going to offer them$1.25 an hour(theminimumwage and a sum far below what the men apparently werereceiving)."Don" Cockrum identified his affidavit and admittedhe had sworn that its contents were true.The affidavitrecites that on the trip with Scrivener to the shop,Scrivener said he would probably have to let everybody gobecause they had gotten him into "a hell of a mess," andhe was going to have to let Don'sbrother go for suresince he was the ringleader,and he would really be in amess if he earned a little bit more money(apparentlyreferringtotheBoard'sjurisdictionalstandards).Cockrum's affidavit said Scrivener told Cockrum he hadcalled James Mitchell Electric and told Mitchell that ifany of Scrivener's employees called him for a job thatMitchell was to pay them $1.25 an hour even if he coulduse them,and that he had called some other contractorsand they wouldn'tbe needing any help.Scrivener said theemployees had made their beds and now they could sleepin them."Don" Cockrum stated the affidavit was in error andthat Scrivener had not called Mitchell but that Mitchellhad called Scrivener.When asked to explain why hewould sign and swear to a statement containing such adistortionand particularlywhere he had initialed acorrection right in the middle of this particular section,Cockrum replied that he did not read it over carefully.ThereafterCockrum admitted that Scrivener said thefollowing two sentences reported in his affidavit:"He saidhe had calledsomeother contractors and they wouldn't beneeding any help. He said the employees had made theirbed and now they could sleep in it."Taking the testimony as a whole and noting again theposition in which Cockrum was placed by his actions andthose of Respondent and Respondent'sattorney, I findthat the version of the conversation concerning Mitchellcontained in the affidavit is the true version of whatoccurred and that this was at least partially corroboratedby Cockrum. It would not make sense for Scrivener tohave contacted other employers to find out whether theywould use his men and at the same time not havecontacted Mitchell in regard to this same question.Iconclude and find that Scrivener in his conversationwith Cockrum on the afternoon of March 19, violatedSection 8(a)(1) of the Act, by threatening employees withloss of their jobs because of their union activity.Scrivener'sstatements to Cockrum about the otherelectricalcontractorswasanimplicitthreatofblackballing the men for their union activities and was theforerunner of and renders credible Smith's version of atelephone conversation between Scrivener and himself onMarch 20 in 12 below.10.The employees got to the shop about 4:15 p.m.Scrivener opened the meeting with the men afterAttorneyJones' arrival by stating Moore told him he would not beable to use the five men he presently had employed andthat he would replace them with good men. Scrivener saidthere was no way he could be forced to join Local 453because he did not come under the Board's jurisdictionalamount of$50,000. Jones and Scrivener apparently lookedover some tax forms and agreed on the absence of thejurisdictionalamount.Jones then talked to the menmentioningthat the initiation fee for Local 453 wassomething like $300.BillCockrum spoke up saying Joneswas wrong,that it was$50. Jones said he might have beenthinking of the initiation fee for the Sheetmetal Workers.After some more discussion,the three journeymen,Smith,BillCockrum,and Wilson advised Scrivener thatthey wanted Local 453 as their bargaining representative.Scrivener, who admitted he had made up his mind earlierin the afternoon to discharge the men and had asked hiswife to make up their checks,got their checks from theoffice,brought them out, and started to hand them to thethree journeymen.BillCockrum told Scrivener he wantedto know whether or not he was fired before accepting thecheck.Scrivener turned to Attorney Jones and asked whathe should say.Jones said he would let them go and letJackMoore handle them from the union hall. Scrivener A. A. ELECTRIC CO.nodded his head affirmatively to Cockrum and gave thethree men their checks. They picked up their tools and leftthe shop.While walking towards their cars, Scrivenercame out of the shop and said they were welcome to comeback the next morning if they wanted to go to work.11.On the morning of March 20 all the men reportedfor work and were givenassignmentsby Scrivener. Smithand Bill Cockrum were scheduled to go to the apartmentson South Florence Street and were loading their truckswith materials when Scrivener came outside the shop andtalked to them and Wilson. Scrivener said there was onething his attorney wanted to know and that is whetherthey were affiliated in any way with Local 453. The threemen said they were. Scrivener said that he could not usethem. The men loaded their tools and left.Iconclude and find that the discharges of BillCockrum, Wilson, and Smith on March 19 and 20 wereviolative of Section 8(a)(3) and (1) of the Act. I do notcredit the torturedexplanationof Scrivener that he didnot want the men to get in trouble with the Union andwas allowing them to leave for better jobs.12.On the evening of March 20, Smith received atelephone call at home from Scrivener. Scrivener toldSmith he would like him to come back to work and hatedto see Smith's family suffer on account of this thing.Scrivener said the other contractors such asBalmer, IvanFranks, and Jim Mitchell, had gotten together to keepthem from working and that he would not find a job,while they wouldfurnishScrivener with men if he neededthem. Smith told Scrivenerhe was planningon goingthrough with the Unionbecause hefelt he could betterhimself.Scrivener said that if he wanted to change hismind he could come back to work within 2 weeks.Iconclude and find that Scrivener in this conversationviolatedSection 8(a)(1) of the Act by threatening theemployees with blackballing because they had chosen theUnion as their collective-bargaining agent.13.Following the Union's demand letter of March 20,inwhich it protested the discharge of the three employeeson March 19 and 20 andsaiditwas filing a charge, theUnion filed a charge of 8(a)(1), (3), and (5) violations onMarch 21. Respondent wrote a letter to the threedischargees datedMarch 22, which they did not receiveuntilMonday, March 25.6 This self-serving letter claimsthat Respondent has not discharged any of the three andthat they are free to report back to work on Mondaymorning,March 25. After contacting the Union foradvice, the three men reported back for work on Tuesday,March 26, and worked that day and March 27. Cockrumleftwork early because of an injury to his son and whenSmith and Wilson reported to the shop that eveningScrivener told them they were caught up and he wouldhave to lay two of the three of them off for a few days. Asuggestionwas made that straws be drawn between thethree.Smith and Cockrum were laid off following thedrawing andWilsonwas kept on along with newemployees Clyde Hunt and Jim Statton.`The letter follows:Gentlemen.Thisletter is writtento clarifythe fact that I have not discharged eitherone ofyou and youare all free and welcome to work for me as usual atany time,whether ornot you are members of the IB.E W. Union orany other union.Iwill be glad to have any or all of you work as usual,so long as I havework available which you can do, and I would be glad to have youreport to work Mondaymorning as usualItwas never my intention to discriminate against you in anyway for anyinterestyou mayhave in any union. However,Idid feelitwas my duty51114.On April 1, Wilson was sick and Scrivener calledSmith, according toWilson at his suggestion, and hadSmith report back to work. Smith and Wilson continuedtowork until April 18 with the remainder of theemployees.At that time everyone was back to workexcept Bill Cockrum.15.On April 17, a Board field examiner met withScrivener for several hours to discuss the charge againstthe Company, as well as the Company's contention madein its letter to the Regional Director of March 22, that itdid not come within the jurisdiction of the Board.That evening the field examiner met with Bill and"Don" Cockrum, Smith, Sanders, and Wilson at theunion hall.The field examiner interviewed the fiveemployees that night and only took affidavits from threeof the five due to the lateness of the hour.16.On the following morning, April 18, when Wilsonwent to work, Scrivener motioned him into the office andasked "Did you guys meet with the Labor Board lastnight?"Wilson answered yes. Scrivener said "They suredon't talk much do they?" Wilson replied no and went onout to gather material to go to the job. Later, while heand "Don" Cockrum were getting ready to go out,Scrivener came up to him again and said, "You say youmet with the Labor men last night?" Wilson answered"Till about 11 or 11:30." Scrivener said "That old boysure don't tell you nothing." Wilson answered "No Bob,he's a journeyman."While Sanders was at the shop getting ready to go towork on April 18, Scrivener came up and asked him,"Did the boys find out anything last night?" Sandersanswered not that he knew of.Scrivenerdidnotdirectlydeny the testimony ofSanders and Wilson but rather testified that he had noknowledge as to whether any of the men talked to theBoard field examiner prior to laying them off on April 18.He maintained that the first time he learned who hadtalked to the Board field examiner was when WesleySmith told him about it. Asked when that was, Scrivenersaid "I would say on April 20." According to Scrivener,Smith told him the identity of the men who spoke to thefield examiner while Smith was at the shop getting readyto go to work. Scrivener was not able to say where Smithwas working that day and was not completely sure of thedate.Smith was not questioned about this conversation, itfirstbeingmentionedduringRespondent'sdefense.Scrivener'sguessofApril20 as the date of theconversation is obviously incorrect since Smith was laidoff on April 18 and did not work for Scrivener until calledback on May 4. If the conversation took place, and itseems possible that it did, then it must have occurred inthemorning of April 18, the same day Scrivener laidSmith and the other men off.Commonsense would indicate that when the Board fieldexaminer was in the area investigating the case andinterviewing Respondent and the case involved a claim ofmajorityand individual discharges, that the Boardexaminer would investigate the charging party's case byinterviewing the dischargees and the individuals who madeup the union majority. So it should have been no secretto tell you what had been told me by Mr.Jack Moore of the I B.E.W.Union,when he demanded me to sign a contract with him, to the effectthat if I signed such contract I would be required to hire all menthrough his hiring hall and that MrMoore would not permit you mento work for me,in all probability,as you would have to stand in line inthe hiring hall procedure and I would have to hire the men who had firstsigned in the hiring hall who were without jobs 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Scrivener that theBoardfieldexaminer would meetwith the five union cardsigners.Ifind fromthe testimonyof Scrivener,Sanders, andWilson that Scriveneron April 18,knewof the employeesmeeting with the field examinerand the identity of themen who were interviewedby the fieldexaminer on theeveningof April 17.Iconcludeand find that Scrivener'squestioning ofWilson andSanders onApril 18concerning their meetingwitha Boardfieldexaminerviolated Section 8(a)(1) of theAct.17.On theafternoonof Thursday, April 18, afterfinishingwork,themenreported back to the shop.Scrivenertold DonCockrum, Wilson, Smith,and Sandersthat he had no work for them andif something came inover the weekend he wouldcall them.He asked if theywanted theirchecksto save thema tripon the followingFridaymorning.The fourmen saidyes and Scrivenergave them theirchecks.Clyde Hunt, Jim Statton, andPerryman were not laidoff byRespondentand workedthereafter.Followingthis layoffSanders was nevercalled back towork. Smithand Wilson werecalled back on May 4 andas noted earlier"Don" Cockrumreturnedto work in theearly part of June.Thus, on April18, Scrivenerlaid off theremaining fouremployees who signed union authorization cards,havingpreviously laid off and not recalled Bill Cockrum. Incontrast he retained on hispayroll Perryman,the soleremaining employeeof those employed whenthe unionorganization started and Hunt and Statton,none of whomhad anypart in the union organization.In fact Hunt andStattonwere obviously hired to replace some of theunion-affiliated employees.Scrivener's explanationof this layoff was that the othermen were retainedon jobs theyhad started and that hewas shortofwork.Scrivener'sexplanation is notconvincing.The fact isthat the men wereon jobs at thetime and that there was some other work such as theapartment house still tobe done. Further Scrivenerassignedmen to the jobs and could have madeassignments so as to retain senior men if the amount ofwork available was decreasing.Inmakingthese layoffsScrivener was retaining Statton,a man with apparently noprevious experience who had beenon thejob less than amonth while laying off more experiencedhelpers. Furtherthe fact thata man had started a particularjob would notseem to makeany differencesince the men would befollowing wiring diagrams in wiring a house or apartmentand inany eventa journeyman electrician should becapable ofpicking upa job at any point from any otherjourneyman.Certainlythiswas done at times when menwere ill, as for instanceon April 1,when Wilson was illand advisedScrivenerto call in Smithtowork whichScrivener did. Certainlyitwould have been to Scrivener'sbenefit toretain more experienced helpers.Scrivener is entitled to run his business in any mannerhe desires as long as it does not discriminateunlawfullyagainst his men. His explanation as towhy helaid thesefourmen off was not clear or convincing and seems to becontraryto commonsense and good business practice. Inviewof theparallelismof theunion activities of these menand Scrivener's layoffof them, his reasonsfor the layoffarenot sufficient to overcometheprimafaciecasepresentedby the General Counsel.In determining motive and reaching this conclusion Ihavenoted the circumstancesof the priordischarges of hisemployeesand Scrivener's being assured byhis attorneythat he was not subject to the jurisdiction of the Board.The men's union activities were not open or dramaticafter that.Here a new event occurs, the Board fieldexaminer is investigating the charge and even after theharsh discipline of discharge for daring to want a union oftheir choice,themen go to the union hall and discussScrivener'sactions relating to the charge in interviewswith the Board field examiner.Scrivener knowing of hisemployees meeting with the Board field examiner andbeing aware of the advice that he was not subject toBoard jurisdiction,summarily laid off the remaining fouremployees in a rather evident attempt to demonstrate thathe controlled their working conditions and to punish themfor having the temerity to meet with and give evidence tothe Board fieldexaminer.The circumstantial evidence of the event is sufficient tofind that this is why Scrivener engaged in retaliationagainst his employees. It is not necessary that we have aconfession from Scrivener to reach this result,nor that wehave statements from him to indicate this is why he laidoff these employees. The evidence of Scrivener's quickreaction to the concerted and union actions of hisemployees in the past in threatening to discharge and indischarging them,added to his hiring of new employeesand his retentionof theminsubsequentlayoffs inpreference to the "union minded"employees,along withhis quick reaction in laying off the four employees prior tothe end of the workweek and on the same day hedetermined they met with the Board field examiner andwhiletherewaswork for them to do, plus hisdetermination that he was not subject to the Board'sjurisdiction,and his lack of credibility in testifying, issufficient for me to find that at least one of his reasons,and I believe it was the main reason,for laying off thesefourmen was in retaliation for their meeting with theBoard agent to give testimony regarding the chargesconcerningthemagainstScrivenerand further todiscourage any other employees from so doing. Theimmediate parallel of the factual situation is too close tobe coincidental.Respondent states that these layoffs could not be foundas violations of Section 8(a)(4),' since the employees hadnot filed charges nor had they appeared in a Boardproceeding and given testimony, and cites as his authorityN.L.R.B. v. Ritchie Manufacturing Company,354 F.2d90 (C.A. 8).With due deference to the Eighth Circuit, it appearsthat the Board has not so narrowly construed Section8(a)(4) but has found that the Section is broad enough toencompass a situation such as this and I must follow theBoard's line of decisions.Section 8(a)(4) first comes into play when a charge isfiledwith the Board.Thus an individual filing a chargebecomes protectedby the Act andifhe is thereafterdiscriminated against because he filed the charge,Section8(a)(4) has been violated. In the instant situation theUnion acting as the bargaining agent for the employeesfiled a charge in their behalf alleging that three of themwere discriminatorily discharged and that all of theemployees were discriminated against by Respondent'srefusal to bargain with the employees collective-bargainingagent.Thereafter the Board in exercising its statutoryfunction sent a field examiner to secure facts concerningthis charge to determine whether it had meritor not. The'Sec. 8(a)(4) provides that"itshall be an unfair labor practice for anemployer to discharge or otherwise discriminate against an employeebecause he has filed charges or given testimony under this Act " A. A. ELECTRIC CO.field examiner interviewed and discussed the charge andthe jurisdictional aspects with Respondent Scrivener andthereafter interviewed the five union card signers and tookaffidavits from them so that the Regional Office mightanalyze the case to determine whether the charge hadsubstance.Ihave found above that Respondent laid offthese employees in retaliation for their meeting with andbeing interviewed by the field examiner and givingaffidavits to him,allinfurtherance of the Region'sinvestigation of this charge.Iconclude and find Respondent's discharge or layoff ofthese four individuals in these circumstances violatedSection 8(a)(4) of the Act.To accept Respondent's theoryof Section 8(a)(4) would be to place a premium on formrather than substance and what seems to be clear intent.The four 8(a)(4) dischargees were already the subject of acharge involving discharge of two of them and refusal tobargain as to all of them in that the union card signersconstituted five-sixths of the bargaining unit at the time ofthe demand.The Union which was their bargaining agentfiled the charge in their behalf.To follow Respondent'stheory it would be necessary for each of these men to havesigned the charge individually in his own name.Clearly,anything that a principal can do, an agent with authoritycan do for him, and here as the bargaining agent for thesemen, the Union had that authority.Secondly,the protection afforded by Section 8(a)(4)would seem not meant solely for those who signed thecharge but rather to be invoked at the time the charge isfiled,so that employees who are called on for informationby Board agents will not be discriminated against by theiremployers because they assisted the Board in the exerciseof its statutory function of determining the merits of acharge.To suggest otherwise would be to say that theBoard must investigate the factual background of chargesand that a respondent is entitled to hinder thatinvestigationby discharging each and everyone whoappeared and talked to the Board agent,as long as theemployee had not performed the ministerial act of signinga charge.Clearly where Congress gave the Board theauthority to investigate and determine whether chargeshave merit,it intended that the Board not be hinderedin so doing and established the filing of the charge as theinitial guide post rather than asa sine qua non,for theprotection of those who assisted the Board,sometimesreluctantly,in the performance of its statutory functions.Thus my conclusion that Respondent violated Section8(a)(4) rests on two points;(1)that the signer of thecharge was the agent of these individuals and, (2) thatSection 8(a)(4)must necessarily apply to employees whoare interviewed by and give affidavits or statements toBoard agents during the Board's exercise of its statutoryfunction to investigate and determine the merits of chargesfiled with it.The Board has in essence made such:indings in severalcases,themost recent of which is its affirmance of theTrial Examiner'sdecision inManilaManufacturing Co.,171NLRB No. 151.Respondent'sbrief contends that since the complaintsays nothing about Wilson's termination on May 10, theseparation on that date cannot be contended as illegal.According to Wilson's testimony,after being recalledon May 4,he worked until the close of business on May10,when Scrivener told him there was no more work forhim to do, that they were caught up and not to come backtowork.Respondent'sexamination ofWilsonwouldindicate thatRespondent felt thatWilson had quit.However,Respondent offered no direct testimony which513would demand such a conclusion.The complaint alleges discharges of Wilson,along withothers,onMarch 19 and 20 and April 18,as well asrefusals to reinstateWilson since on or about April 18.WithRespondent'sdemonstratedunionanimus andcreditingWilson,Ido not credit Respondent's claim thatWilson quit but determine that he was laid off once againand as is usual with layoffs is entitled to recall byRespondent,assumingherethatthelayoffwasnondiscriminatory.In view of Respondent's past treatmentofWilson,Iconsider this short term employment byRespondent more in the nature of interim employmentand not full and adequate reinstatement to which he andthe others are entitled.The problem of available work is one with whichRespondent is intimately connected since Respondent wasable by adjusting its bids on available work to either tryto get it or not. Similarly Respondent apparently soughtto subcontract the work it had on the apartment house tothe Aton Luce Company.So in considering availability ofwork,there might be a question as to whether Respondentmanipulated its work in order to have an apparent reasonfor laying off employees.In regard to the 8(a)(3) allegations concerning thelayoff of Bill Cockrum and George Smith on March 27(13above),andRespondent'srefusaltoreemployCockrum thereafter,I conclude and find that such refusalsviolated Section 8(a)(3) of the Act in that such layoffswere for the purpose of discouraging the employees' unionactivities and in retaliation for their selection of the Unionas their bargaining agent.The same questions regardingavailablework may be raised here as were raised inregard to the layoffs on April 18, which I have resolvedagainstRespondent.HereRespondent again had theauthority to assign the men to jobs and chose to retainnonunion men in preference to those it knew supportedthe Union.Respondent's reasons for so acting in the faceofa prima faciecase are not convincing.In regard to the 8(a)(4) allegations of the complaint, Iconclude and find that Respondent discriminatorily laidoff employees Donald Cockrum,AlbertWilson,GeorgeSmith,and Claude Sanders on April 18,1968, in violationof Section 8(a)(4) and(1) of the Act,and that since April18, 1968, Respondent has failed and refused to reemployClaude Sanders in any manner in violation of Section8(a)(4) and (1) of the Act, and I am not satisfied that ithas fully and adequately reinstated Wilson or Smith. Thislatter is a question for the compliance stage of this case,but I make no finding that either of them has beenadequately reinstated.The findings of violations of Section 8(a)(1), (3), and(5)herein are made on the basis that having takenjurisdictionof this case because of the violations ofSection 8(a)(4), the Board should exercise its jurisdictionin remedying any and all violations found.C. The Refusal ToBargainThe events set forth above demonstrate amply that theUnion made a demand for recognition backed up by adisplay of authorization cards on March 19 and requestedRespondent to bargain. It is clear that Respondent refusedto bargain with the Union, even after seeking and gettingconfirmation of the Union'smajority in an unlawfulmanner from its employees.Ifindthattheunitcomposition as of that date consisted of Smith,Wilson,Sanders,Perryman,and the two Cockrums.At the timeof the demandClydeHunt had not been hired and from 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe threats made to the employees concerning dischargeand the discharges that followed, it is natural to assumethatHunt was hired to replace one of the journeymenScrivener was preparing to discharge. Clearly Statton hadnot yet been employed. Claybaugh could not come underany definition of a regular employee and neither couldAlbertHuntwho was probably not employed byRespondent until after the end of the school year andcertainlyafterhisfatherhadbegunworkwithRespondent.Respondentalsocontends that Scrivener had alegitimate good-faith doubt concerning the validity of theauthorization cards shown him by the Union in themorning of March 19. Scrivener testified that on lookingat the cards he felt that the writing on several of themlooked the same and he doubted their genuineness.Further he stated "I told Mr. Moore that I did not believethose were those boys' signatures. I did not think they hadsigned those cards or I would have heard something aboutthem signing them." Later in his testimony Scrivenerdenied that he had raised a question with Moore as to thegenuineness of the signatures.When asked what he said toMoore about the cards he answered "I did not sayanything about the cards to the best of my knowledge."Scrivener testified once more that he did not say a wordtoMoore about the genuineness of the cards and said thathe did not attempt to find out from the employeeswhether they signed the cards. He continued to maintainthat his doubt that the Union had a majority, was basedon his assessment that the signatures were not genuine.BillCockrum,AlbertWilson,Wesley Smith, andClaude Sanders identified the unambiguous authorizationcards and testified they were told that the purpose insigningthe cards was to authorize the Union to representthem, and that the cards would be shown to Scrivener asproof of the Union's authority to bargain for theemployees and that if he did not recognize the Union thecards could be used for filing a petition for an election.The fifth employee, "Don" Cockrum, testified somewhatdifferently but finally testified that he was told that thecards would be shown to Scrivener to show that the Unionrepresented the employees. I credit the version of the fourmen and discredit "Don" Cockrum's contrary testimony.Iconclude and find that March 19 is the appropriatedate for determining majority and on that date the Unionrepresented the majority of Respondent's employees in anappropriate unit,made a demand on Respondent forrecognition and requested that Respondent enter intocollective bargaining with it.Respondent refused to bargain then or thereafter withtheUnion and I conclude and find that such a refusalviolated Section 8(a)(5) of the Act.' Respondent's claim ofa good-faith doubt that the employees had signed theunion authorization cards is shown false by the events andtestimony including Scrivener's contradiction of himself astowhether or not he raised such a doubt to the unionrepresentatives at the time he was shown the cards (I havefound that he did not). Moreover if there were ever anysuch doubt, the employees resolved it for him when hequestioned them that morning about their joining theUnion. If Scrivener had any doubt as to the validity of thesignatures,itwas not in good faith but was on the basisthat he was surprised that his employees did not tell himabout it before signing the authorization cards with theUnion, since he thought he had them talked into joiningtheUnion of his choice. Further Scrivener sought toundermine the Union by telling Sanders and others thatthe Union said they would replace the men as soon as acontract was signed, seeking to get them to disavow theirunion allegiance. Scrivener hired Hunt as a replacementfor one of the journeymen that day in anticipation ofdischarging some of the union adherents. Again the factthat theUnion represented a majority was clearlydemonstrated to Scrivener by the men themselves both onthe jobsite and that evening when in response to his urgingtheyappearedattheshop and were lectured byRespondent's attorney and still maintained their allegianceto the Union demonstrating clearly that the Unionrepresented them.From the facts and from his testimony Scrivenerevidently was disturbed by this turn of events to the pointwhere he raised some question as to whether the mencould have meant to do this to him, taking it as apersonal affront that they joined the Union.In these circumstances, I cannot find the Respondenthad a good-faith doubt as to the Union's majority butmust find that his doubt, if any, was in bad faith and thatheacted in bad faith by thereafter attempting toundermine the Union and get the men to reverse theirstand by embarking on a campaign of 8(a)(1) and (3)violations.Ill.THE EFFECTSOF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent as set forth in section II,above, and particularly those actions found violative ofSection 8(a)(4) of the Act, together with the acts hereinfound in violation of Section 8(a)(1), (3), and (5) of theAct,occurring in connection with the Respondent'sbusiness operations as set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, it is recommended that itcease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act as follows:Since respondent on and after March 19, 1968, and atall times since then has refused and still refuses to bargainwith the Union as the representative of its employees inan appropriate unit, it is recommended that Respondent,upon request, bargain collectively with the Union and inthe event that an understanding is reached, embody suchunderstanding in a signed agreement.Respondent having discharged Donald Cockrum, AlbertWilson,Wesley Smith, and Claude Sanders on or aboutApril 18, 1968, in violation of Section 8(a)(4) of the ActandRespondent having dischargedWilliam Cockrum,Wesley Smith, and Albert Wilson on March 19 and 20and further having laid off employees William Cockrumand George Smith on March 27, 1968, and not havingreinstatedemployees William Cockrum, Claude Sanders,Albert Wilson, and Wesley Smith all in violation of eitherSection 8(a)(3) or (4) of the Act, I recommend thatRespondent offer them immediate and full reinstatementtotheirformer positions or if those positions areunavailable due to a change in Respondent's operationsthen to a substantially equivalent position withoutprejudice to their seniority or other rights and privileges.SeeWilmingtonHeating Service, Inc,173 NLRB No 15 A. A. ELECTRIC CO.515Respondent shall make them whole for any loss of paytheymay have suffered by reason of Respondent'sdiscrimination against them by payment to them of a sumequal to that which each would have received as wagesfrom the dates of their discharge or layoffs until the dateRespondent reinstates them less any net interim earnings.Backpay is to be computed on a quarterly basis in themanner established by the Board inF.W.WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum to be computed in the manner set forthinIsisPlumbing & Heating Co.,138NLRB 716. Ifurther recommend that Respondent make available to theBoard, upon request, payroll and other records in order tofacilitate checking the amounts of backpay due and therights of each of these employees.Respondent has also interfered with its employees'rightsby encouraging them to join another labororganization,interrogating them concerning their unionactivity and their meeting with an agent of the Board, andby threatening them with loss of employment because oftheir union activity and further threatening to blackballthem from other jobs because of their union activity.Having found that Respondent has broadly disregardeditsemployees' rights by its refusal to bargain, by itsdischarges and layoffs, by its violations of Section 8(a)(1),and by its violations of Section 8(a)(4) has violated thebasic rights provided by the Act, I am of the opinion thatRespondent probably might commit other unfair laborpractices unless it is broadly enjoined from so doing. Sincepartof the purpose of the Act is to prevent thecommissionoffurtherunfairlaborpractices,Irecommend that Respondent be placed under a broadorder to cease and desist from in any other mannerinfringing upon the rights guaranteed its employees by theAct.On the basis of the foregoing findings and the entirerecord in this matter I make the following:CONCLUSIONS OF LAW1.Robert Scrivener, d/b/a A A Electric Co. is anemployer affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.Allemployeesemployedby the Respondentexcluding office clerical employees, guards and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times since March 18, 1968, the Union hasbeen and now is the exclusive representative of theemployees in the said unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.Respondent, by refusing to bargain with the UniononandafterMarch 19, 1968, as the exclusiverepresentative of its employees in the appropriate unit setforth above, has engaged in and is engaging in unfairlabor practices within the meaning of Sections 8(a)(5) and(1) and 2(6) and (7) of the Act.6.Respondent,by discriminatorily laying off ordischarging employees AlbertWilson,Donald Cockrum,Claude Sanders, and Wesley Smith on April 18, 1968, andthereafter refusing to reinstateWilson,Sanders, andSmith because they were interviewed by, and gavetestimony to, an agent of the Board conducting aninvestigation of the charges in this case, violated Section8(a)(4) of the Act, and thereby engaged in unfair laborpracticesaffectingcommerce within the meaning ofSections 8(a)(4) and (1) and 2(6) and (7) of the Act.7.Respondent, by discriminatorily discharging WilliamCockrum, Wesley Smith, and Albert Wilson on March 19and 20, 1968, and by discriminatorily laying off employeesWilliam Cockrum and Wesley Smith on March 27, 1968,and by refusing thereafter to reemploy William Cockrumallbecause of the union sentiments, membership, andactivities of these employees, Respondent has engaged inand is engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(3) and (1)and 2(6) and (7) of the Act.8.Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act by: (a)encouraging employees to join a labor organization ofRespondent's choice; (b) polling, or causing a poll to betaken of its employees in order to ascertain their unionsympathy; (c) interrogating employees concerning theirunion activity; (d) interrogating employees concerningtheirmeeting with and being interviewed by an agent oftheBoard; (e) threatening employees with loss ofemployment on account of their union activity; and (f)threatening employees with blackballing them from otheremployment because of their union activity.[Recommended Order omitted from publication.]